Citation Nr: 1044967	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1962 to April 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.

During the course of the appeal, the Veteran's claims file was 
lost.  Despite extensive search efforts, VA was unable to locate 
the file.  However, VA has partially rebuilt the Veteran's claims 
file with copies of certain medical evidence and procedural 
documents.  If the entire claims file is located in the future, 
the Veteran will be advised of this fact.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus the Board 
finds that additional development of the evidence is required.

First, the AOJ must undertake further efforts to determine if 
there are additional relevant service treatment records (STRs) 
available which would provide further evidence regarding exposure 
to acoustic trauma or bilateral hearing loss during his military 
service.  In this regard, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  VA is required to obtain the Veteran's STRs or other 
relevant service records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain these records must continue until they are obtained unless 
it is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  In addition, when STRs 
are lost or missing, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened duty 
"to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA is 
very high.

A review of the claims file reveals the AOJ lost or misplaced the 
Veteran's file at some point.  The October 2005 rating decision 
on appeal indicates that the decision was based on certain STRs.  
While the AOJ has obtained copies of some of these documents from 
the Veteran, it is not clear if the AOJ has obtained a full and 
complete record relating to any hearing issues during service.  
There is also no evidence to show that the AOJ undertook any 
efforts to obtain new copies of the relevant STRs or if the 
originals were lost when the claims file was misplaced.  
Therefore, in the interests of providing as full a record as 
possible for reviewing the Veteran's claims, the AOJ should 
contact the National Personnel Records Center (NPRC) to request 
the Veteran's complete STRs, and then make a Formal Finding of 
Unavailability if no additional records are secured. 

Second, the Veteran has argued that elements of his August 2005 
VA audiological examination were inadequate and that he should be 
provided a new examination.  See the Veteran's October 2005 
notice of disagreement (NOD), January 2007 substantive appeal (VA 
Form 9), and April 2009 statement.  The Veteran's representative 
in the September 2010 Informal Brief of Appellant in Appealed 
Case (Brief) also requested that a new VA audiometric examination 
be provided to the Veteran in light of new medical evidence 
obtained by the AOJ.  

The Veteran was provided with an examination in August 2005; 
however, as indicated by the Veteran, the examiner indicated that 
the case file was not available for review at that time and he 
was not able to review the Veteran's in-service audiometric 
examinations.  The examiner indicated that he was "withholding 
an opinion regarding the etiology of this [V]eteran's hearing 
loss because [he did] not want to provide an opinion based on 
audiometric records that are judged to be of fair to poor 
reliability."  The examiner also indicated that he could not 
provide an opinion as to the relationship between the Veteran's 
tinnitus and his hearing loss without "resorting to mere 
speculation."  

When VA undertakes to provide a medical examination or obtain a 
medical opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  An examiner's statement that the etiology of a disorder 
is unknown or speculative is inadequate to address the Veteran's 
contentions without further explanation as to why this is so. See 
Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that 
when an examiner provides a statement that etiology cannot be 
determined, the examiner should clearly identify what cannot be 
determined, i.e., whether or not the answer cannot be determined 
from current medical knowledge, or if the actual cause cannot be 
selected from multiple potential causes); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated 
reasoning enables the Board to conclude that a medical expert has 
applied valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in the 
medical opinion).  The usefulness of the VA audiology examiner's 
opinion is particularly reduced by the fact that he could not 
review the Veteran's in-service audiometric examinations of 
August 1962, March 1964, and February 1967.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (where the Court rejected a 
medical opinion where there was no indication the physician 
offering the opinion had reviewed the Veteran's STRs or any other 
relevant documents which would have enabled the physician to form 
an opinion on service connection on an independent basis).  As 
such, the August 2005 VA medical examination provided is not 
adequate to allow the Board to adjudicate the Veteran's claims at 
this time.

Furthermore, the Board notes that additional private treatment 
records dated in May 2005 and March 2010 have been associated 
with the record.  In particular, the March 2010 private treatment 
record indicates that the Veteran's hearing loss may be 
consistent with noise exposure and that the Veteran had a history 
of military noise exposure, but does not provide an opinion as to 
whether or not his current hearing loss is due to service, or to 
some intercurrent cause.  As such, the new medical evidence is 
purely speculative in nature and is not sufficient to allow the 
Board to grant the Veteran's claims at this time.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) ("may or may not" language by a physician is too 
speculative). 

Therefore, given that the August 2005 VA examiner was unable to 
review the relevant STRs currently associated with the record, as 
well as the examiner's failure to explain the basis for the 
opinion provided and in consideration of the new medical evidence 
which has been submitted by the Veteran, a new VA audiometric 
examination and opinion is necessary.  In doing so, given the 
duty extended to a Veteran when records held by the government 
are lost or missing, the examiner should concede in-service 
exposure to noise.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and attempt to 
ascertain whether there are any additional 
missing STRs revealing treatment or testing 
for bilateral hearing loss or tinnitus 
during service.  In addition, attempt to 
verify the Veteran's military occupations 
during service, to include any service in 
the Artillery.  All attempts to secure 
these service records must be documented in 
the claims file.  If these records are 
unavailable or simply do not exist, 
or further attempts to obtain them would be 
futile, a negative reply to this effect is 
required.  

2.  Obtain the Veteran's complete VA 
medical treatment records relating to any 
treatment for hearing loss or tinnitus from 
after February 2009.

3.  Arrange for the Veteran to undergo a 
new VA audiometric examination, by an 
appropriate specialist who has not 
previously examined him, to determine the 
nature and etiology of his current 
bilateral hearing loss and tinnitus.  He is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claims.  

	Based on the examination, the Veteran's 
history, and comprehensive review of the 
claims file, the examiner is asked to 
address the following issues:

A)	Provide a comprehensive history and 
diagnosis of the Veteran's bilateral 
hearing loss and tinnitus.  This 
should address:  the Veteran's in-
service hearing examinations of August 
1962, March 1964, and February 1967, 
as well as the post-service VA medical 
treatment record of January 2004, the 
August 2005 VA audiological 
examination, and any new evidence 
obtained.  This history should also 
review the Veteran's own statements 
regarding his history of 
symptomatology of hearing loss and 
tinnitus.  Finally, the examiner 
should concede in-service noise 
exposure.

	After providing a complete case history, 
the examiner should answer the following 
questions:

A)	After conceding in-service noise 
exposure, is it at least as likely as 
not that any currently diagnosed 
bilateral hearing loss or tinnitus 
were caused by acoustic trauma 
experienced during service?

B)	If the examiner concludes that the 
Veteran's current hearing loss was 
caused by active duty noise exposure, 
but the current tinnitus is not, is it 
at least as likely as not that any 
current tinnitus is secondary to his 
current hearing loss?  

C)	Finally, the examiner should comment 
on the likelihood that any of the 
Veteran's current hearing problems are 
due to post-service intercurrent 
causes wholly unrelated to his 
military service, such as post-service 
employment, recreational activities 
such as hunting, or age-related 
issues.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should discuss the rationale 
of the opinion provided, whether favorable 
or unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible.  

4.  Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further adjudication of the claims 
on appeal.

5.  Then, readjudicate the Veteran's 
claims for service connection for 
bilateral hearing loss and tinnitus.  If 
the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


